Citation Nr: 1225323	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  06-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left wrist, status post first dorsal compartment release, with regional pain syndrome of wrist and hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran and his mother appeared and testified at a personal hearing in June 2007 before a Veterans Law Judge sitting in Phoenix, Arizona.  A transcript of the hearing is contained in the record. 

This appeal was previously before the Board in January 2008 and December 2010. The Board remanded the claim so that additional records could be obtained and the Veteran could be scheduled for VA examinations. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the June 2007 hearing is no longer employed by the Board.  In June 2012, the Veteran was informed of this, and provided several options to proceed with his appeal.  He has requested an additional hearing before a current Veterans Law Judges sitting at the RO.  A remand to afford him the opportunity to appear at the requested Travel Board Hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board Hearing at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

